lIN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


CITY OF PHILADELPHIA,                       :   No. 211 EAL 2021
                                            :
                   Respondent               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
F.A. REALTY INVESTORS CORP.,                :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of November, 2021, the Petition for Allowance of Appeal

is DENIED.